        Case: 3:18-cr-00225-JZ Doc #: 37 Filed: 10/09/18 1 of 2. PageID #: 372




s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

United States of America,                                :     Case No. 3:18-CR-00225

                  Plaintiff,                             :     HON. JACK ZOUHARY

vs.                                                      :     DEFENDANT’S MOTION TO
                                                               WITHDRAW AS COUNSEL
Jared J. Davis,                                          :

                  Defendant.                             :

s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

        Pursuant to Local Rule 57.21, Reginald S. Jackson, Jr., Adam S. Nightingale, and the law firm

of Eastman & Smith, Ltd. respectfully request an order permitting them to withdraw as counsel of

record for defendant Jared J. Davis. Mr. Davis has engaged new counsel who has already entered their

appearance in this matter.

                                                             Respectfully submitted,

                                                             EASTMAN & SMITH LTD.

                                                             /s/ Adam S. Nightingale
                                                             Reginald S. Jackson, Jr. (0003558)
                                                             Adam S. Nightingale (0079095)
                                                             One SeaGate, 24th Floor
                                                             P.O. Box 10032
                                                             Toledo, Ohio 43699-0032
                                                             Telephone: (419) 241-6000
                                                             Fax:          (419) 247-1777
                                                             E-Mail:       rsjackson@eastmansmith.com
                                                                             asnightingale@eastmansmith.com




4547442 .1
        Case: 3:18-cr-00225-JZ Doc #: 37 Filed: 10/09/18 2 of 2. PageID #: 373



                                       PROOF OF SERVICE

        This is to certify that a copy of the foregoing has been filed electronically this 9th day of

October, 2018. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

                                                        /s/ Adam S. Nightingale




                                                   2
4547442 .1
